Per Curiam.
Respondent was admitted to the bar as an attorney and counselor at law at a term of the Appellate Division of the Supreme Court, Second Department, in March, 1897, and has practiced as such since his admission. He is charged with the following misconduct:
That in August, 1924, Grace McLaughlin, of Apollo, Penn., retained him to collect certain money deposited in the office of the chamberlain of the city of New York as surplus money in an action to foreclose a mortgage on real property in which she had an interest; that respondent agreed to give her $150 of any *16money collected by him in her behalf, and to retain any balance thereof as payment for his services; that as attorney for Miss McLaughlin, respondent on or about September 3, 1924, received from the chamberlain the sum of $279.36, the whole of which he converted to his own use.
A trial upon this charge was duly had before an official referee, at which the respondent appeared in person at two hearings, but failed to appear at the last hearing. He also did not appear in answer to the motion of the petitioner for action by this court upon the petition, answer and report of the referee, notice of which was duly served upon him.
We agree with the finding of the learned referee that the evidence taken before him amply establishes the truth of the charge. No part of this money had been paid to Miss McLaughlin up to November 30, 1926, when her complaint was investigated by the committee on grievances of the petitioner. Thereafter and on February 8, 1927, over two years and five months after receipt of the money, respondent sent to the complainant two post office orders amounting to $150. Such belated restitution, under pressure of disciplinary proceedings, does not mitigate the offense.
The respondent should, therefore, be disbarred.
Present — Dowling, P. J., Finch, Martin, O'Malley and Proskauer, JJ.
Respondent disbarred.